Birchard, C. J.
This case presents the single question whether interest greater than at the rate of six per cent, when voluntarily paid and applied by the agreement of parties as extra interest, can be recovered back, or set off against the principal debt. This question has often been made in this Court and has been decided in the negative as often as made; Shelton v. Gill, 11 Ohio Rep. 417, Ib. 498, 12 Ohio Rep. 544, 13 Ohio Rep. 115.
These repeated decisions have settled the law, and we consider the question at rest. There is no reason why the statutory penalty of five per cent, should not be allowed, and we therefore refuse to certify that there was probable cause for prosecuting this writ of error. Judgment affirmed, with statutory damages and costs.